ORDER

NEWMAN, Circuit Judge.
Mylan Laboratories, Inc. et al. (Mylan) petition for a writ of mandamus to direct the district court judge in the United States District Court for the Western District of Pennsylvania to recuse himself and to direct the district court to assign the case to another judge. In the alternative, Mylan moves for this court to direct the district court to stay the trial, which is scheduled to commence on December 1, 2003, until this court can decide the mandamus petition.
Upon consideration thereof,
IT IS ORDERED THAT:
*85(1) The petition for writ of mandamus is denied.
(2) The motion to stay is denied.